Citation Nr: 1600784	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  08-12 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a sore throat.
 
2.  Entitlement to service connection for a left knee burn scar.
 
3.  Entitlement to service connection for a respiratory disorder other than sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The Veteran had active military service from January 1969 to January 1971.  

His claims folder was rebuilt during the pendency of this appeal.  

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  In April 2012 and in December 2013, the Board, in pertinent part, remanded the issues listed on the title page of this decision.

In September 2015, the RO denied a compensable evaluation for sinusitis, and denied service connection for posttraumatic stress disorder.  The record does not reflect disagreement with the September 2015 rating decision at this time.  

The Veteran's claims file is now wholly electronic.


FINDINGS OF FACT

1.  The medical evidence is unfavorable to a finding that the Veteran's current complaints of a sore throat or a respiratory disorder other than sinusitis are related to his service or have been chronic since his 1971 discharge.  

2.  Resolving reasonable doubt in the Veteran's favor, the notation at service discharge that the Veteran had a scar that was not noted at any prior examination or at induction examination warrants a grant of service connection for a scar, left knee.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a sore throat and for a respiratory disorder, excluding symptoms of service-connected sinusitis, are not met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a burn scar are met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran alleges that he was hospitalized at the Army Medical Center at Ft. Jackson, South Carolina, for over a week in the summer of 1970 for a sore throat and a left knee burn.  See Veteran's statements dated in July 2009, December 2009, and May 2010.  Although service treatment records are associated with the claims file, no record of hospitalization or treatment for a burn appears in the service treatment records available.  The service treatment records associated with the claims file are devoid of entries between November 1969 and December 1970.  The Board cannot verify that the service treatment records are complete.  

When service treatment records are lost or missing, VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996), O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  No presumption, either in favor of the claimant or against VA, arises when there are lost or missing service records.  See Cromer, 19 Vet. App. at 217-18 (Court declined to apply "adverse presumption" against VA where records had been lost or destroyed while in Government control because bad faith or negligent destruction of the documents had not been shown).  The discussion below reflects the heightened duty to the Veteran.  

Claims for service connection 

Service connection may be granted for a disability due to a disease or injury which was incurred in or aggravated by active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.   38 C.F.R. § 3.310.   

A claim for service connection is substantiated by competent evidence of current disability (established by medical diagnosis or lay evidence); evidence of incurrence or aggravation of a disease or injury in service (established by lay or medical evidence); and evidence of a nexus between the in-service injury or disease and the current disability (established by medical evidence).  See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 18 S. Ct. 2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  

A Veteran is competent to testify as to a condition within his knowledge and personal observation.   See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998) (Veteran competent to describe dry, itchy, scaling skin); but see Layno v. Brown, 6 Vet. App. 465 (1994) (lay testimony that Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise).  

1.  Claims for service connection for a sore throat and a respiratory disorder

The Veteran contends that he incurred a sore throat and infections and a respiratory disorder (other than service-connected sinusitis) during his US Army service from January 1969 to January 1971.  In his Veteran's November 2005 Statement in Support of Claim, for example, the Veteran specified, "I have been suffering from sore throats and infections since basic training in the US Army 1969-1971."

Service treatment records and service personnel records for the Veteran dated from 1969 to January 1971 are associated with the electronic claims file.  The Veteran's service medical records disclose that he was at the US Army Hospital at Fort Jackson, South Carolina, from January 28, 1969, to February 3, 1969.  See Health Record Abstract.  The Board notes that January 28, 1969, is the date of the Veteran's induction examination.  

The Veteran complained of a sore throat, diagnosed as tonsillitis, in November 1969.  The Veteran was examined in the Dental Clinic twice in 1969.  Id.  The available service medical records disclose no treatment of the Veteran after November 1969 until his December 1970 separation examination.  

The Veteran completed a report of medical history in December 1970.  He stated that he felt good.  He noted a history of ear, nose or throat trouble and of heart palpitations.  The provider who completed the separation history noted that the Veteran had "[r]ecurrent sore throat" and occasional palpitations.  

Military Personnel Records for the period from January 1969 to January 1971 are of record, as well as documents reflecting the Veteran's reserve obligation, which ended in January 1975.  The personnel records confirm that the Veteran was stationed in Fort Jackson, South Carolina, throughout his service.  The personnel records include no reference to hospitalization, days lost from duty, or similar notations which might be favorable to the Veteran's appeal, other than the notation that the Veteran was at the Fort Jackson base hospital for several days after his induction physical.  Personnel records related to the Veteran's January 1969 induction reflect that the Veteran reported the he was hospitalized for personal problems in 1968, prior to induction.  

The Veteran corresponded with VA about education benefits from 1971 to 1977.  The Veteran sought service connection for hypertension in 1977.  The Veteran did not include complaints or disability manifested by sore throat, infections, left knee burn scar, or a respiratory disorder.  

At VA examination in February 1978, the Veteran reported no complaint other than elevated blood pressure.  Radiologic examination of the chest in February 1978 was interpreted as normal.  The examiner found no cardiovascular disease and assigned no general medical diagnosis.  

The Veteran's education benefits terminated in May 1980.  The Veteran did not again contact VA until September 2005, when the Veteran sought service connection for three disabilities at issue in this appeal.  

Lengthy VA clinical records have been associated with the claims file, reflecting VA treatment from 1996 to 2013.  Those records reflect that the Veteran complained of a sore throat on several occasions.  The providers attributed that complaint to the treatment for sleep apnea, use of CPAP (continuous positive airway pressure).  No diagnosis was assigned and no treatment was prescribed, other than adjustment of the CPAP.  T

This evidence is unfavorable to the Veteran, since no provider linked a current symptom or disorder to the Veteran's service or noted a history of such complaints of such duration as to suggest chronicity since the Veteran's 1971 service discharge.  The overall record tends to not show a chronic problem since service. 

In a November 2005 private medical statement, RM, MD, stated he had been treating the Veteran for five years for a respiratory disorder, a sleep disorder, and left knee arthropathy.  This statement is neither favorable nor unfavorable to the Veteran, since Dr. RM provided no opinion as to the onset or etiology of the treated disorders.

The examiner who conducted examination of the Veteran's respiratory system in March 2006 stated that the Veteran had moderate restrictive pulmonary disease, which the examiner concluded was possibly linked to the Veteran's morbid obesity.  The Veteran had a BMI of 50; he had been morbidly obese for many years.  The examiner noted that there was a treatment note from Dr. AG, a pulmonologist, who stated that a diagnosis of sleep apnea was assigned in 1996.  The examiner concluded that there was no evidence linking the current complaints of sore throats or infections or a respiratory disorder to the Veteran's service.  

The Veteran was notified in April 2006 that the claims were denied.  In August 2007, the Veteran requested to reopen the claims.  That request was accepted as a timely a notice of disagreement (NOD) to the April 2006 decision.  A statement of the case was issued in April 2008, and an April 2008 substantive appeal was accepted as timely.  The claims initially submitted in 2005 have been on appeal since that time.  

In 2009, the RO asked NPRC to search for records of the Veteran for hospitalization at Fort Jackson during the period identified by the Veteran in 1970.  No clinical records were located.  The Veteran's representative requested a search of the Veteran's personnel files.  Personnel records were obtained in May 2010.  In a communication in late May 2010, the Veteran stated that he might have been hospitalized in September 1970.  A search of September 1970 records was conducted by NPRC.  No records were located.  

In August 2010, additional personnel records were received after the Veteran requested his records from NPRC.  The Veteran's representative requested that morning reports be searched to determine if the Veteran was listed as hospitalized.  The Veteran submitted additional personnel records and lay statements.

In an April 2012 Remand, the Board directed that additional VA clinical records be obtained, that NPRC be asked to search again for records, and that the Veteran be afforded VA examination.  In June 2012, the NPRC responded that a search of morning reports of the identified Veteran, but no information was located.  

The VA examiner who conducted May 2012 examination concluded that there was clinical evidence that the Veteran had a tonsillectomy.  Thus, it is unlikely that tonsillitis for which the Veteran was treated in service results in symptoms experienced since November 2005, when this appeal began.  The examiner noted that the Veteran is susceptible to viral respiratory infections, but opined that this susceptibility was related to the Veteran's "heavy smoking" history, and is unrelated to the Veteran's service, except during periods of active sinusitis.  

The Veteran continues his appeal for service connection for a respiratory disorder other than sinusitis.  The opinion expressed in the May 2012 VA examination report that the Veteran's current "sore throat" symptoms are unrelated to military service or any disorder manifested in military service, other than sinusitis, is unfavorable to the claim.  

The Veteran identified additional possibly-available clinical and non-clinical records, but no additional evidence was located.  The appeal was Remanded in December 2013 for a further attempt to obtain records from the Social Security Administration (SSA) and several other providers.  During 2014, the RO sent letters to each of the identified providers, and the providers who did not respond to the letters were contacted by phone.  The additional records obtained, for dates generally between 1996 and 2006, include no evidence favorable to the appeal.  SSA and other providers responded that their records for the Veteran had been destroyed.  

The examiner who conducted the 2012 VA examination provided a July 2014 addendum opinion addressing a clinical article submitted by the Veteran.  The examiner expressed an opinion that the article did not provide a basis for linking current complaints of "sore throat" to the Veteran's service, other than during periods of active sinusitis.  

The evidence is overwhelming unfavorable to a finding that the Veteran has chronic sore throat symptoms related to his service.  In particular, the fact that the Veteran did not report a chronic respiratory disorder when he sought service connection for hypertension in 1977, and the fact that the Veteran's respiratory system was normal at the 1978 VA examination is persuasive evidence that the Veteran in-service complaints of a sore throat had resolved by 1977 and that he did not have chronic respiratory disorder proximate to his service.   

Numerous providers have attributed complaints of a sore throat to the Veteran's use of CPAP for sleep apnea.  The medical opinions that current complaints of sore throat cannot be linked to the diagnosis in service of tonsillitis, because the Veteran has undergone tonsillectomy, appear well-reasoned and persuasive.  Medical opinions of record are unfavorable to a finding that sleep apnea, for which the Veteran has been treated since 1996, is related to the Veteran's service, and are consistent with the evidence proximate to the Veteran's service.  

The medical evidence of record, especially the 2012 VA examination report, acknowledges that the Veteran is susceptible to frequent respiratory viral infections.  The evidence identifies the Veteran's use of tobacco and his weight as the primary factors in that susceptibility.  This is persuasive evidence that current respiratory infections, other than those associated with service-connected sinusitis, are not linked to the Veteran's service.  The claims for service connection for sore throat complaints and for service connection for a respiratory disorder other than sinusitis must be denied.

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  The discussion above demonstrates that the Veteran has been notified of the evidence required to substantiate his claims.  The record demonstrates that, following an October 2005 notice to the Veteran of the evidence required to establish service connection, additional notice communications were issued in 2006, 2007, 2010, and after the two Board Remands.  The Veteran and his representative have not asserted that there was a notice deficiency, not does such deficiency appear from the record.  

The Veteran was employed as a merchant seaman for a brief period from late May 1968 to early June 1968, in July and August 1968, and from September to November 1968.  See Certificate of Discharge to Merchant Seaman, submitted with correspondence date stamped in December 2010 (listed in VBMS as received in January 2011).  However, the Veteran has raised no contention during the 10 years of the pendency of this appeal that he incurred a disability addressed in this appeal during those periods.  Further discussion of the significance of his employment as a seaman is not required.  

As set forth above, VA has undertaken numerous attempts to locate additional official service records and post-service records.  The Veteran himself has attempted to obtain additional records, and the Veteran's representative has suggested additional searches of records.  The Veteran submitted the claims underlying this appeal more than 10 years ago.  There is no purpose to further prolonging the appeal, especially since the Veteran's claim will be considered de novo if official service medical records are located.  

No further notice or assistance to the Veteran is required to fulfill VA's duties to notify or assist the Veteran as to the determinations above.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

2.  Claim for service connection for a burn scar, left knee

The Veteran's service separation examination, at Block 30 of the physical examination portion, notes that an "identifying body mark[], scar, [or] tattoo" was observed.  However, the location of the mark, scar, or tattoo was not described in the separation examination or elsewhere in the service treatment records or service personnel records.  The Board is, in fact, unable to find a description of a scar on the Veteran's left knee prior to the claim on appeal.  

The official service records establish that no identifying body mark, scar, or tattoo was noted prior to the Veteran's induction or in the January 1969 induction examination.  The Veteran's lay statements regarding an injury in service are the only relevant evidence of record, other than the unexplained notation in the separation examination.  

Given that additional records have been sought for the past 10 years without success, it appears unlikely that dispositive official service records or persuasive medical evidence proximate to the Veteran's service will be located.  The fact that many years have elapsed since the Veteran's service diminishes the probative value of his lay statements.  However, given the unexplained notation in the separation examination, the evidence is at least in equipoise to warrant a finding that the criteria for service connection for a scar on the left knee are met.  The claim should be granted.  




ORDER

The appeals for service connection for a sore throat disability, and a respiratory disorder (other than service-connected sinusitis) are denied.

The claim of service connection for the left knee burn scar is granted. 


______________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


